Citation Nr: 1043113	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) in April 2010, which vacated September 2009 Board 
decision and remanded the case for additional development.  The 
issue initially arose from a September 2002 rating decision by 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bipolar disorder, not otherwise specified.  

In December 2006, the Board remanded the claim for service 
connection for bipolar disorder, and a claim for service 
connection for posttraumatic stress disorder (PTSD), so that the 
Veteran could be afforded a VA examination.  In an August 2009 
rating decision, the Veteran was granted service connection for 
PTSD and awarded an initial rating of 70 percent, effective 
August 8, 2001.  In September 2009, the Board denied the 
Veteran's claim for service connection for bipolar disorder.  The 
Veteran appealed the Board's decision to the Court.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to this 
appeal.  The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A review of the record shows that the Veteran was not 
specifically notified of the information and evidence necessary 
to substantiate a secondary service connection claim.  On remand, 
the AMC/RO must provide VCAA notice of the requirements related 
to secondary service connection claims.

In August 2001, the Veteran filed a claim for service connection 
for PTSD and depression.  In October 2001, he applied for 
supplemental sickness benefits for bipolar disorder.  In a 
September 2002 rating decision, the Veteran was denied service 
connection for PTSD and denied service connection for bipolar 
disorder.  The Veteran appealed these issues, and in December 
2006, the Board remanded the claims so that the Veteran could be 
afforded a VA psychiatric examination.  In an August 2009 rating 
action, he was granted service connection for PTSD.

The Veteran was afforded a VA examination in May 2008.  The 
examiner noted the Veteran suffered from PTSD, and that "there 
is evidence of a bipolar disorder that is at least as likely as 
not secondary to the posttraumatic stress symptomatology."  The 
examiner was asked to clarify this statement, and in May 2008 he 
provided an addendum which stated:

"[The statement that the Veteran's bipolar 
disorder was secondary to his PTSD] was an 
error in the manner of describing this and 
it is now felt that the bipolar disorder is 
not directly related to the posttraumatic 
stress disorder condition secondary to [the 
Veteran's] military service.  The bipolar 
disorder is a separate and independent 
condition not directly related to the 
posttraumatic stress symptomatology."

In the Joint Motion for partial Remand, it was noted that the May 
2008 VA examination and addendum were inadequate to satisfy VA's 
duty to assist, as neither addressed whether the Veteran's 
bipolar disorder was aggravated by his PTSD.  On remand, the 
Veteran should be afforded an additional VA examination, and the 
examiner should provide an opinion as to whether the Veteran's 
bipolar disorder is aggravated by his service-connected PTSD.  
The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
mental disorders examination by a 
psychiatrist or psychologist to determine, 
if possible, the etiology of his bipolar 
disorder, and whether this disorder is 
caused or aggravated by his PTSD.  His 
claims file and a copy of this remand must 
be made available for the examiner's 
review prior to the entry of any opinion.  
A notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, educational and 
occupational history is to be obtained.  
Following the examination, the examiner is 
requested to provide an opinion as the 
following questions:

a) Did a bipolar disorder have its onset 
in service or within a year following 
active service?  

b) If not, then is it at least as likely 
as not (50 percent probability or greater) 
that the Veteran's claimed bipolar 
disorder is caused by his service-
connected PTSD?

c) If not, then is the claimed bipolar 
disorder aggravated (i.e., worsened beyond 
its natural progression) by the Veteran's 
service-connected PTSD?  If aggravation is 
found, the examiner should attempt to 
objectively quantify the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.

The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA 
Mental Disorder (Except Initial PTSD and 
Eating Disorders) examination.  A 
sustainable rationale should be given for 
all opinions and conclusions expressed.  If 
the examiner opines that the question 
cannot be resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (why is 
the causation unknowable?), must be 
provided.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



